FIRST EAGLE VARIABLE FUNDS First Eagle Overseas Variable Fund 1, NEW YORK 10105(800) 747-7008 SUPPLEMENT DATED DECEMBER 31, 2015TO STATEMENT OF ADDITIONAL INFORMATION (SAI) DATED APRIL 30, 2015 This Supplement is intended to highlight certain changes to the First Eagle Variable Funds SAI dated April30, 2015. Please review these matters carefully. The fourth paragraph under the section of the SAI entitled Computation of Net Asset Value is hereby deleted in its entirety and replaced with the following: All bonds, whether listed on an exchange or traded in the over-the-counter market for which market quotations are readily available, are generally priced at the bid prices provided by an approved pricing service or dealers in the over-the-counter markets in the United States or abroad. Short-term investments maturing in sixty days or less are valued at market price. * * * *
